383 A.2d 633 (1978)
Appeal of John PFEIFFER.
No. 266-77.
Supreme Court of Vermont.
February 10, 1978.
Graves & Nicholson, South Burlington, for appellant.
William D. Robinson, Colchester, for appellee.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
Appellant in this case appealed to the Superior Court from the granting of a variance by a local zoning board of adjustment. The appeal was dismissed by the trial court because of noncompliance with the provisions of V.R.C.P. 75.
Appeals to Superior Court from local boards of adjustment are governed by V.R. C.P. 74, calling only for notice of appeal. 24 V.S.A. § 4471, as amended by No. 185, § 205 (1971 Adj.Sess.); In re Rhodes, 131 Vt. 308, 309, 305 A.2d 591, 592 (1973). Appellant's motion to amend the dismissal order should have been granted.
Reversed and remanded.